DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 Status of Application, Amendments, And/Or Claims
The amendments of claim 7, and the addition of claims 38-40 have been made of record. 
Claims 1-4, 7-8, 17, 22, 26, 28, 30 and 33-40 are pending.
Claims 22, 26, 28 and 30 remain withdrawn for the reasons of record at pg. 2 of the office action of 10/29/2020.
Claims 1-4, 7-8, 17 and 33-40 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/30/2021 and 12/21/2021 have been considered.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-4, 7, and 33-36 under 35 U.S.C. 103 as being unpatentable over Huaizu (IDS, CN 103509118), Diers et al. (previously presented, US 2003/0040601) is withdrawn in view of applicants’ amendments to claim 7 to incorporate that the insulin-Fc fusion protein binds to human insulin receptor at an IC50>3000 nM in a competitive assay; and inhibits in vitro binding of insulin+ B cell receptors to insulin at an IC50<300nM. Additionally, applicants argue that the insulin-Fc does not interact with insulin-hormone receptor (as recited in claim 39) and the specification has support in paragraph [0050] and does not lower the blood glucose level (Fig. 4B). Applicants argue that this property of insulin-Fc is surprising result which has been fully considered and persuasive. Therefore, the rejection is withdrawn.
Rejoinder of Withdrawn Process Claims due to Restriction/Election
Claims 1-4, 7-8, 17, and 33-40 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22, 26, 28 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 7/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-4, 7-8, 17, 22, 26, 28, 30 and 33-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646